IN re Milton Louis WIlliams















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00402-CR

IN RE MILTON LOUIS WILLIAMS


 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Milton Louis Williams seeks a writ of mandamus compelling Respondent, the Honorable
Robert Stem, Judge of the 82nd District Court of Robertson County, to appoint counsel and to
grant his motion for post-conviction DNA testing filed under Chapter 64 of the Code of
Criminal Procedure.
      To prevail in a mandamus proceeding, the petitioner must establish that: (1) the act sought
to be compelled is purely ministerial; and (2) he has no adequate remedy at law.  State ex rel.
Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex. Crim. App. 2003) (orig. proceeding). 
Respondent has appointed counsel for Petitioner.  The Legislature has provided for an appeal
from the denial of a motion for DNA testing.  See Act of Apr. 3, 2001, 77th Leg., R.S., ch. 2,
§ 2, 2001 Tex. Gen. Laws 2, 4 (amended 2003) (current version at Tex. Code Crim. Proc.
Ann. art. 64.05 (Vernon Supp. 2004)).  However, the pendency of this original proceeding
has delayed the commencement of an appeal by Petitioner.
      To ensure that Petitioner’s appellate remedy is an adequate legal remedy, we reset the
appellate timetable such that Petitioner’s notice of appeal is due within thirty (30) days after the
date of this opinion, and if notice of appeal is filed, the record shall be due within ninety (90)
days after the date of this opinion.  See Whitehead v. State, No. 2077-02, slip op. at 22, 2004
Tex. Crim. App. LEXIS 568, at *36 (Tex. Crim. App. Mar. 31, 2004).
      Because Petitioner has an adequate remedy at law, the petition is denied.  See Rosenthal,
98 S.W.3d at 198 n.3.

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
      (Chief Justice Gray concurring and dissenting)
Writ denied
Opinion issued and filed May 26, 2004
Publish
[CR25]